DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
With respect to claim 1, claim 1 is allowed since Ishige does not teach “wherein the first digital signal processor comprises a main digital filter synthesizing block that comprises: an analysis filter bank providing a multitude of frequency bands based on a signal at least derived from the output of the acoustical-electrical input transducer; a target frequency response calculator adapted to determine a target frequency response to be applied by the first digital signal processor in order to provide the desired processed output; a digital filter configuration selector adapted to determine the specific combination of coupled virtual digital filters based on the target frequency response; at least two digital filter frequency response calculators each adapted to provide a frequency response for a digital filter type selected from a group of filter types comprising minimum phase, linear phase and mixed phase, wherein the digital filter type is comprised in the specific combination of coupled virtual digital filters, wherein the provided frequency response is based on the target frequency response, and wherein the at least two digital filter frequency response calculators are adapted to provide frequency responses for different digital filter types; a digital filter combiner adapted to provide a calculated frequency response of the main digital filter by combining a multitude of provided frequency responses of the coupled 
As for claims 10 and 11, claims 10 and 11 were allowed for the reasons set forth in the Non-Final Office Action mailed August 2, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/KENNY H TRUONG/Examiner, Art Unit 2653